      Case 2:18-cr-00365-JNP-BCW Document 676 Filed 10/15/19 Page 1 of 3



JOHN W. HUBER, United States Attorney (#7226)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: arthur.j.ewenczyk@usdoj.gov
       leslie.a.goemaat@usdoj.gov
       richard.m.rolwing@usdoj.gov
       john.e.sullivan@usdoj.gov


                          IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                    :        Case No. 2:18-CR-365-JNP-BCW

                        Plaintiff,           :

          v.                                 :        GOVERNMENT’S UPDATE
                                                      REGARDING OUTSTANDING MLAT
LEV ASLAN DERMEN,                            :        REQUEST
  a/k/a Levon Termendzhyan,
                                             :
                        Defendant.                    District Judge Jill N. Parrish
                                             :        Magistrate Judge Brooke C. Wells


          On October 10, 2019, the Court directed the United States to provide an update regarding

the status of its outstanding Mutual Legal Assistance Treaty (“MLAT”) request to the Republic

of Turkey, dated January 18, 2019. ECF 669. Accordingly, the United States files the present

update.

          As requested by the Court, the prosecution team reached out to the Department of

Justice’s Office of International Affairs (“OIA”), which handles MLAT requests. As the

prosecution team has previously represented, it has no indication that Turkish authorities have

                                                 1
      Case 2:18-cr-00365-JNP-BCW Document 676 Filed 10/15/19 Page 2 of 3



taken any action on the pending MLAT request. Further, the prosecution team does not have any

indication that the trial schedule will be affected by any document production in response to its

MLAT request.

       Respectfully submitted this 15th day of October, 2019.


                                                     JOHN W. HUBER
                                                     United States Attorney

                                                     /s/ Arthur J. Ewenczyk
                                                     ARTHUR J. EWENCZYK
                                                     LESLIE A. GOEMAAT
                                                     RICHARD M. ROLWING
                                                     Special Assistant United States Attorneys
                                                     JOHN E. SULLIVAN
                                                     Senior Litigation Counsel




                                                 2
      Case 2:18-cr-00365-JNP-BCW Document 676 Filed 10/15/19 Page 3 of 3



                                       Certificate of Service

        I certify that on the 15th day of October, 2019, I caused a copy of the foregoing to be filed
through the CM/ECF electronic filing system, thereby providing notice to all parties of record in
this case.



                                                      /s/ Arthur J. Ewenczyk
                                                      ARTHUR J. EWENCZYK
                                                      Special Assistant United States Attorney




                                                  3
